PER CURIAM.
Gerold Lee Davis appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion seeking reconsideration of the district court’s order denying his motion to modify his sentence. We have reviewed the record and the district court opinion and find no reversible error. The district court’s order also denies relief on Davis’ recusal motion. Davis does not challenge this portion of the district court’s order. Therefore, this issue is not preserved for appeal. 4th Cir. R. 34(b). Accordingly, we affirm on the reasoning of the district court. United States v. Davis, Nos. CA-97-2007-8-13; CR-93-429 (D.S.C. Oct. 5, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.